              Case 15-30477                 Doc      Filed 05/11/20            Entered 05/11/20 14:53:05                 Desc Main
 Fill in this information to identify the case:          Document              Page 1 of 7

 Debtor 1          Rabeh   Awad
                   __________________________________________________________________

 Debtor 2              ________________________________________________________________
 (Spouse, if filing)

                                         __________
 United States Bankruptcy Court for the: Northern District     of __________
                                                           of Illinois
                                                      District

 Case number           1:15-bk-30477
                       ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                           12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                              U.S. Bank Trust National Association,
                   as Trustee of Tiki Series III Trust
 Name of creditor: _______________________________________                                                       3
                                                                                     Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                              Date of payment change:
 identify the debtor’s account:                         ____2898
                                                            ____ ____ ____           Must be at least 21 days after date       06/01/2020
                                                                                                                               _____________
                                                                                     of this notice


                                                                                     New total payment:                              2,426.32
                                                                                                                               $ ____________
                                                                                     Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                                     686.14
                   Current escrow payment: $ _______________                       New escrow payment:                   809.06
                                                                                                               $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q No
      q Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                   attached, explain why: _______________________________________________________________________________
                   __________________________________________________________________________________________________

                   Current interest rate:         _______________%                 New interest rate:          _______________%

                   Current principal and interest payment: $ _______________       New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                     New mortgage payment: $ _______________


Official Form 410S1                                         Notice of Mortgage Payment Change                                              page 1
            Case 15-30477                      Doc          Filed 05/11/20          Entered 05/11/20 14:53:05                   Desc Main
                                                                Document            Page 2 of 7

Debtor 1         Rabeh    Awad
                 _______________________________________________________                       Case number         1:15-bk-30477
                                                                                                             (if known) _____________________________________
                 First Name      Middle Name              Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û /s/ Michelle R. Ghidotti-Gonsalves, Esq.
     _____________________________________________________________
     Signature
                                                                                               Date     05/11/2020
                                                                                                        ___________________




 Print:             Michelle  R. Ghidotti-Gonsalves
                    _________________________________________________________                  Title   Agent  for Secured Creditor
                                                                                                       ___________________________
                    First Name                      Middle Name         Last Name



 Company            Ghidotti Berger, LLP
                    _________________________________________________________



 Address            1920  Old Tustin Avenue
                    _________________________________________________________
                    Number                 Street

                    Santa Ana                        CA     92705
                    ___________________________________________________
                    City                                                State       ZIP Code



 Contact phone      949-427-2010
                    ________________________                                                           bknotifications@ghidottigberger.com
                                                                                               Email ________________________




Official Form 410S1                                                   Notice of Mortgage Payment Change                                             page 2
Case 15-30477     Doc     Filed 05/11/20     Entered 05/11/20 14:53:05 Desc Main
                              Document       Page 3 of 7
                                                              CASE NO.: 1:15-bk-30477


                               CERTIFICATE OF SERVICE
         On May 11, 2020, I served the foregoing document described as Notice of Mortgage
   Payment Change on the following individuals by electronic means through the Court’s
   ECF program:
   DEBTOR(S) COUNSEL(S)

   Konstantine T. Sparagis       gsparagi@yahoo.com, Gus@konstantinelaw.com,
                                 Morgan@konstantinelaw.com, Drew@konstantinelaw.com


   TRUSTEE/TRUSTEE(S) COUNSEL(S)

   Marilyn O Marshall            courtdocs@chi13.com
   Patrick S Layng               USTPRegion11.ES.ECF@usdoj.gov


           I declare under penalty of perjury under the laws of the United States of America
   that the foregoing is true and correct.
                                                       /s/ Ricardo Becker
                                                           Ricardo Becker

           On May 11, 2020, I served the foregoing documents described as Notice of
   Mortgage Payment Change on the following individuals by depositing true copies thereof
   in the United States mail at North Miami Beach, FL enclosed in a sealed envelope, with
   postage paid, addressed as follows:
    Debtor
    Rabeh Awad
    5442 N. Menard
    Chicago, IL 60630

           I declare under penalty of perjury under the laws of the United States of America
   that the foregoing is true and correct.
                                                       /s/ Ricardo Becker
                                                           Ricardo Becker
              Case 15-30477               Doc       Filed 05/11/20 Entered 05/11/20 14:53:05 Desc Main
                                                        Document        Page 4 of 7
                                                          SN Servicing Corporation          Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: April 27, 2020

     RABEH AWAD                                                                                                Loan:
     5442 NORTH MENARD AVE                                                                   Property Address:
     CHICAGO IL 60630                                                                        5442 NORTH MENARD AVENUE
                                                                                             CHICAGO, IL 60630



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from June 2019 to May 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Jun 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                1,617.26               1,617.26                   Due Date:                                      May 01, 2020
 Escrow Payment:                            686.14                 809.06                   Escrow Balance:                                   1,050.99
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                         686.14
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                      0.00
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                        $1,737.13
 Total Payment:                            $2,303.40                  $2,426.32



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                   Starting Balance         2,245.05            2,931.19
     Jun 2019            686.14       686.14                                                                2,931.19            3,617.33
     Jul 2019            686.14       686.14                                                                3,617.33            4,303.47
     Jul 2019                       8,606.94                                   *                            3,617.33           12,910.41
     Jul 2019                       4,303.47                                   *   Escrow Only Payment      3,617.33           17,213.88
     Jul 2019                                                      4,303.47    *                            3,617.33           12,910.41
     Jul 2019                                                      4,303.47    *                            3,617.33            8,606.94
     Jul 2019                                                      2,990.30    *   County Tax               3,617.33            5,616.64
     Jul 2019                                                      4,303.47    *   Escrow Disbursement      3,617.33            1,313.17
     Aug 2019            686.14        686.14        2,777.89                  *   County Tax               1,525.58            1,999.31
     Sep 2019            686.14        686.14                                                               2,211.72            2,685.45
     Sep 2019                                                      2,627.76 *      Homeowners Policy        2,211.72               57.69
     Oct 2019            686.14     1,372.28         2,211.72               *      Homeowners Policy          686.14            1,429.97
     Nov 2019            686.14       686.14                                                                1,372.28            2,116.11
     Dec 2019            686.14                                                *                            2,058.42            2,116.11
     Jan 2020            686.14       686.14                                                                2,744.56            2,802.25
     Feb 2020            686.14     1,372.28                                *                               3,430.70            4,174.53
     Mar 2020            686.14                      3,244.06      3,123.54 *      County Tax                 872.78            1,050.99
     Apr 2020            686.14                                             *                               1,558.92            1,050.99
     May 2020            686.14                                             *                               2,245.06            1,050.99
                                                                                   Anticipated Transactions 2,245.06            1,050.99
     May 2020                      686.14                                                                                       1,737.13
                     $8,233.68 $20,457.95          $8,233.67 $21,652.01

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.

                                                                                                                                           Page 1
Last year,Case    15-30477
           we anticipated        Doc from
                          that payments  Filedyour05/11/20
                                                   account would Entered   05/11/20
                                                                   be made during       14:53:05
                                                                                  this period          Desc Main
                                                                                              equaling 8,233.67. Under
                                              Document            Page  5  of 7
Federal law, your lowest monthly balance should not have exceeded 1,372.28 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




                                                                                                                    Page 2
          Case 15-30477              Doc       Filed 05/11/20        Entered 05/11/20 14:53:05 Final
                                                     SN Servicing Corporation                    Desc Main
                                                   Document          Page   6 of
                                                    For Inquiries: (800) 603-0836
                                                                                 7
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: April 27, 2020

 RABEH AWAD                                                                                                      Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                             1,737.13        2,704.18
Jun 2020               728.47                                                                         2,465.60        3,432.65
Jul 2020               728.47                                                                         3,194.07        4,161.12
Aug 2020               728.47        2,990.30            County Tax                                     932.24        1,899.29
Sep 2020               728.47                                                                         1,660.71        2,627.76
Oct 2020               728.47        2,627.76            Homeowners Policy                             (238.58)         728.47
Nov 2020               728.47                                                                           489.89        1,456.94
Dec 2020               728.47                                                                         1,218.36        2,185.41
Jan 2021               728.47                                                                         1,946.83        2,913.88
Feb 2021               728.47                                                                         2,675.30        3,642.35
Mar 2021               728.47        3,123.54            County Tax                                     280.23        1,247.28
Apr 2021               728.47                                                                         1,008.70        1,975.75
May 2021               728.47                                                                         1,737.17        2,704.22
                    $8,741.64       $8,741.60

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
 Your escrow balance contains a cushion of 728.47. A cushion is an additional amount of funds held in your escrow
 balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
 Federal law, your lowest monthly balance should not exceed 1,456.93 or 1/6 of the anticipated payment from the account,
 unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
 this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 1,737.13. Your starting
balance (escrow balance required) according to this analysis should be $2,704.18. This means you have a shortage of 967.05.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 12
months.

We anticipate the total of your coming year bills to be 8,741.60. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 3
             Case 15-30477           Doc      Filed 05/11/20Paying
                                                               Entered    05/11/20 14:53:05 Desc Main
                                                                   the shortage: If your shortage is paid in full, your new
    New Escrow Payment Calculation                Document monthly
                                                                Page    7 of 7 be $2,345.73 (calculated by subtracting the
                                                                    payment will
    Unadjusted Escrow Payment                      728.47
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                  0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                                80.59
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                      0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                               $809.06
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 4
